PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Slater Matsil, LLP/ST- EP
17950 Preston Road, Suite 1000
Dallas, TX 75252


In re Application of:  Manouvrier, Jean-Robert
Serial No.: 16/356915
Filed: March 18, 2019
Attorney Docket No.: ST-12-GR1-0831US04
OPTICAL MODULATOR WITH AUTOMATIC BIAS CORRECTION
::::
:


DECISION ON PETITION UNDER 37 CFR 1.144 TO WITHDRAW A RESTRICTION REQUIREMENT



This is a decision on the petition filed on June 11, 2021 requesting the restriction requirement included in the Ex parte Quayle Action dated May 17, 2021 be withdrawn.

The petition is DISMISSED AS MOOT.

A review of the record shows that Applicant filed a Supplemental Amendment, amending the claims such that they comply with the restriction requirement, and a Request to Withdraw the aforementioned petition, on August 20, 2021.  Subsequently, a Notice of Allowance was mailed to the applicant on August 25, 2021.

As there remain no further pending issues with respect to the restriction mailed May 17, 2021, the petition has been dismissed as moot.  

Any questions concerning this decision should be directed to Uyen-Chau N. Le, Supervisory Patent Examiner, at (571) 272-2397.



/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                    __________________________________
Tashiana R. Adams
Technology Center 2800
Semiconductors/Memory, Optics/Photocopying,
Electrical Circuits & Systems and Printing/Measuring & Testing

Cc: ul;ds